        Case 2:19-cr-00017-APG-VCF Document 109 Filed 07/26/21 Page 1 of 4




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
 3   KIMBERLY M. FRAYN
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: (702) 388-6336
 6   Fax: (702) 388-6418
     Kimberly.Frayn@usdoj.gov
 7
     Attorneys for the United States
 8
 9
                                 UNITED STATES DISTRICT COURT
10
11                                     DISTRICT OF NEVADA

12
     UNITED STATES OF AMERICA,                        Case No. 2:19-CR-00017-APG-VCF
13
                    Plaintiff,
14                                                    Stipulation to Continue Sentencing
            v.                                        Hearing
15                                                    (Second Request)
     RADU GAL,
16
                    Defendant.
17
18
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher
19
     Chiou, Acting United States Attorney, and Kimberly M. Frayn, Assistant United States
20
21   Attorney, counsel for the United States of America, Todd Leventhal, Esq., counsel for

22   Radu Gal, that the sentencing hearing in the abovementioned case, which is currently
23   scheduled for August 4, 2021 at 9:00, be continued and reset to a date and time
24
     convenient to this Court, but not earlier than 60 days from the current hearing date.
25
     Please note, Mr. Todd Leventhal, Esq. will be out of the Country August 14, 2021
26
     through September 10, 2021. The request is made for the following reasons:
        Case 2:19-cr-00017-APG-VCF Document 109 Filed 07/26/21 Page 2 of 4




 1          1.     The parties request that defendant Radu Gal’s August 4, 2021 sentencing
 2   hearing be continued for at least 60 days, to a date and time convenient to the Court. The
 3   parties need additional time to digest the Court’s sentencing of codefendant John Badea
 4   and then to prepare and file appropriate sentencing memorandum. Additional pre-
 5   hearing motion practice may become necessary as well.
 6          2.     Gal is not incarcerated and does not object to the continuance.
 7          3.     The parties agree to the continuance and need additional time to properly
 8   prepare for the sentencing hearing. The brief delay requested will not unduly prejudice
 9   Gal.
10          4.     The additional time requested herein is not sought for purposes of delay,
11   but merely to allow the parties sufficient time within which adequately prepare for the
12   sentencing hearing. Additionally, denial of this request for continuance could result in a
13   miscarriage of justice, and the ends of justice served by granting this request, outweigh
14   the best interest of the public and the defendant in a speedy hearing.
15          5.     This is the second stipulation to continue the sentencing hearing.
16
17          DATED this 26th day of July, 2021.
18
                                                    CHRISTOPHER CHIOU
19                                                  Acting United States Attorney
20
      By /s/Todd Leventhal, Esq.                    BY /s/ Kimberly M. Frayn
21    TODD LEVENTHAL, ESQ.                          KIMBERLY M. FRAYN
      Counsel for Radu Gal                          Assistant United States Attorney
22
23
24
25
26
                                                   2
        Case 2:19-cr-00017-APG-VCF Document 109 Filed 07/26/21 Page 3 of 4




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-CR-00017-APG-VCF
 4
                   Plaintiff,
 5                                                      Findings of Fact, Conclusions of Law
            v.                                          and Order
 6
     RADU GAL,
 7
                   Defendant.
 8
 9
10                                     FINDINGS OF FACT
11          Based on the pending Stipulation of counsel, and good cause appearing therefore,
12   the Court finds that:
13          1.     The parties request that defendant Radu Gal’s August 4, 2021 sentencing
14   hearing be continued for at least 60 days, to a date and time convenient to the Court. The
15   parties need additional time to digest the Court’s sentencing of codefendant John Badea
16   and then to prepare and file appropriate sentencing memorandum. Additional pre-hearing
17   motion practice may become necessary as well.
18          2.     Gal is not incarcerated and does not object to the continuance.
19          3.     The parties agree to the continuance and need additional time to properly
20   prepare for the sentencing hearing. The brief delay requested will not unduly prejudice Gal.
21          4.     The additional time requested herein is not sought for purposes of delay, but
22   merely to allow the parties sufficient time within which adequately prepare for the
23   sentencing hearing. Additionally, denial of this request for continuance could result in a
24   miscarriage of justice, and the ends of justice served by granting this request, outweigh the
25   best interest of the public and the defendant in a speedy hearing.
26
                                                    3
        Case 2:19-cr-00017-APG-VCF Document 109 Filed 07/26/21 Page 4 of 4




 1          5.     This is the second stipulation to continue the sentencing hearing.
 2                                           ORDER

 3          THEREFORE, IT IS HEREBY ORDERED that the sentencing hearing in the
 4   above-captioned matters, currently scheduled for August 4, 2021, be vacated and
 5
     continued to a date and time convenient to this Court, that is on October 28, 2021, at
 6
     10:30 a.m. in Courtroom 6C before Judge Andrew P. Gordon.
 7
 8
 9
10          DATED this 26th day of July 2021.
11
12
                                                ________________________________
13                                              HONORABLE ANDREW P. GORDON
14                                              United States District Court Judge

15
16
17
18
19
20
21
22
23
24
25
26
                                                   4
